
	
		I
		112th CONGRESS
		2d Session
		H. R. 4716
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Guthrie
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  ε-Caprolactone-neopentylglycol copolymer.
	
	
		1.ε-Caprolactone-neopentylglycol
			 copolymer
			(a)In
			 generalHeading 9902.40.26 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 ε-Caprolactone-neopentylglycol copolymer) is amended by striking the date in
			 the effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
